Case 17-10341-mdc        Doc 51    Filed 06/05/19 Entered 06/05/19 15:09:41           Desc Main
                                   Document      Page 1 of 2
                                         L.B.F. 9014-3

                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      In re: Ruby Williams                                    Chapter 13
      Willie Williams

      Debtor(s)                                               Bankruptcy No. 17-10341-MDC



                                     **********
        MOTION TO FILE AN AMENDED CHAPTER 13 PLAN AFTER
                         CONFIRMATION
We, Ruby Williams and Willie Williams, by and through our attorney, Thomas G. Egner, hereby
Motion the court to File an Amended Chapter 13 Plan after Confirmation for reason(s) stated
below:

 1.     We filed the within Chapter 13 on January 17, 2017.
 2.     Our Chapter 13 Plan was filed on July 20, 2017 was confirmed on September 28, 2017 at
        $559.14 per month for 55 months.
 3.     The confirmed Chapter 13 Plan scheduled to pay the following:
          •       Trustee’s Fee: 10.00%
          •       Attorney’s Fee: $2,500.00
          •       Priority Claims: IRS: $11,026.90
          •       Secured Claims: Water Revenue Bureau Philadelphia $756.10
          •       Secured Claims: City of Philadelphia $9,197.00
          •       Secured Claims: American Heritage FCU: $1,931.09
          •       Unsecured Claims: $6521.05
          •       Total Base Amount: $32,741.58
 4.     During the case, we fell behind with the trustee on two occasions and with the mortgage
        company on another occasion.
 5.     As a result of falling behind on payments with the trustee and with the mortgage company,
        Motions were filed against us.
 6.     We needed our bankruptcy attorney’s assistance to defend these Motions. We incurred an
        additional $1500.00 in legal fees that we would like to pay through the Chapter 13 plan.
 7.     We would like to capitalize any arrears owed to the trustee and incorporate the attorney’s
        fees into the new monthly payment. The Modified Plan filed on April 16, 2019 will
        accomplish this.

 8.     Specifically, we propose the following amendments to the Chapter 13 Plan:

          •       Trustee’s Fee: 10.00% ($2788.72)
          •       Attorney’s Fee: $4,000.00
          •       Priority Claims: IRS: $11,026.90
Case 17-10341-mdc      Doc 51   Filed 06/05/19 Entered 06/05/19 15:09:41            Desc Main
                                Document     Page 2 of 2
        •      Secured Claims: $8140.049
        •      Unsecured Claims: $6,521.05
        •      Total Base Amount: $34,408.25

9.    The modified plan will have no effect on the distribution under the confirmed plan to any
      class of creditors.



Date: June 5, 2019                                       /s/ Ruby Williams
                                                         Ruby Williams, Debtor


Date: June 5, 2019                                       /s/ Willie Williams
                                                         Willie Williams, Debtor
